Title: From Thomas Jefferson to John Harvie, 15 August 1805
From: Jefferson, Thomas
To: Harvie, John


                  
                     Dear Sir 
                     
                     Monticello Aug. 15. 05
                  
                  Mutual confidence in the honor & friendship of each other has made us too inattentive to the settlement of the question respecting the lands claimed by us both adjoining our possessions here. it had better be settled while in our hands, for no others will be disposed to do it in a more friendly or just way. the facts be within a narrow compas. I do not know that we differ as to any of them. if we do, on noting those which are doubtful, proof must be produced. I think I sent you a statement of the grounds of my right. they are in truth as to facts, grounded on records; unless any laches of mine be supposed to have forfieted my right: & if that be supposed proof can as yet be produced by living witnesses. I believe we both agreed to arbitrate it. let us then proceed to name Arbitrators, and be done with it. my occupations afford me but rarely time to turn to my own affairs. my annual visits here are particularly appropriated to them, which makes me wish to take it up now, and to recieve your answer as soon as convenient. Accept my salutations & assurances of great esteem & respect
                  
                     Th: Jefferson 
                     
                  
               